Citation Nr: 1620130	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-07 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel
INTRODUCTION

The Veteran had active service in the Army from April 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.

In March 2016 the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  All records are now in Virtual VA or Veterans Benefits Management System (VBMS) electronic folders.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran asserts that he has bilateral hearing and tinnitus as a result of his service in the armored outfit.  Specifically, the Veteran has reported that he was exposed to extreme noise from repetitive firing and training exercises, and experienced a concussion when a shell fired from a nearby tank exploded near him. 

The evidence establishes that there was noise exposure in active service.  

The Veteran's VA treatment records show that he was diagnosed with bilateral hearing loss in 2006.  He has also reported that he was issued hearing aids, which he uses sporadically.  See March 2016 hearing transcript.  

The VA treatment records which show the original diagnosis and issuance of the hearing aids are not in evidence, and should be obtained by the RO. 

The Veteran was scheduled for a VA examination in January 2009.  He was a no-show, and informed VA that he was unable to make the appointment due to lack of transportation and a move. 

The Veteran was rescheduled for an examination with a VA contractor in December 2009.  The Veteran canceled, stating that he wished to be seen at the VA Medical Center (VAMC) instead. 

The Veteran was again a no-show for a March 2014 VA examination.  During the hearing, the Veteran asserted that he did show up to the examination, but was unable to go through with it because he needed his ears cleaned before the audiological testing could be conducted.  The Veteran reported that the scheduling between the VA contractor performing the examination and the VAMC (where he was supposed to get his ears cleaned) could not be coordinated.

Further documentation in the claims file shows that the Veteran told his representative that he filed a complaint against the QTC provider (presumably the one who was supposed to examine him in March 2014), and that he has declined the opportunity to attend a VA examination at the VAMC.

Given the Veteran's testimony at the March 2016 Board hearing and the absence of some of his treatment records, the Veteran will be provided with a final opportunity to attend a scheduled VA examination.  Therefore, the Veteran should be scheduled for the appropriate examination and should be given proper notice.  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2015).

In addition, records from Dr. Anderson, whom the Veteran mentioned as his private physician, should be obtained.    

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all of the Veteran's outstanding VA treatment records.  All actions to obtain the requested records should be documented fully in the claims file.

2. After obtaining the appropriate authorization(s) from the Veteran and identifying his current private medical treatment providers, obtain and associate with the claims file all of the Veteran's outstanding private treatment records.  This should include any outstanding treatment records from Dr. Anderson.  All actions to obtain the requested records should be documented fully in the claims file.

In the alternative, the Veteran himself should attempt to obtain these records to expedite his case.

3. Once all outstanding records have been obtained and associated with the claims file, (but whether or not records are obtained), schedule the Veteran for a VA examination with an examiner qualified to assess the severity, nature, and etiology of the Veteran's bilateral hearing loss and tinnitus.  The examiner must review the claims file and note that review in the examination report.  The examiner must provide the rationale for all opinions expressed.  If the examiner is unable to provide the required opinion, the examiner should explain why that is.  The examiner should provide opinions on the following:

a) Determine the nature and etiology of any bilateral hearing loss present.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any bilateral hearing loss disability had its onset in service or is otherwise related to any incident of service, to include in-service noise exposure.  Consider any statement from the Veteran regarding the continuity of symptomatology.
   
b) Determine the nature and etiology of any tinnitus present.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any tinnitus had its onset in service or is otherwise related to any incident of service, to include noise exposure.  Consider any statement from the Veteran regarding the continuity of symptomatology.  If service connection is warranted for hearing loss, the examiner should also comment on the likelihood that the Veteran's tinnitus is caused or aggravated by his hearing loss.  

4. Then, review and readjudicate the claims.  If the benefits sought are not granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





